on re-hearing. Hart, J. Counsel in his brief on rehearing again insist that the court erred in not sustaining his demurrer to the indictment. As we pointed out in our opinion, the indictment charges the assault to have been made “unlawfully and feloniously, with malice aforethought, and after premediation and deliberation,” and in the case of Harding v. State, 94 Ark. 65, the court held that the use of these words mean that the act charged was wilful. Therefore, the court did not err in refusing to sustain the demurrer to the indictment. Counsel has also presented to the court an amendment to the record so as to show that it was agreed that his exceptions to evidence might he preserved. In the case of Harding v. State, supra, the court held that'objections to evidence must be made to the circuit court before it can err in its admissibility. We have carefully examined the record and where it appears that objections were made by the defendant, to the evidence the court sustained them and, under the ruling in the Harding ease, he could save no exceptions by agreement with the court or otherwise, unless he made an objection to the evidence. Therefore, his amendment to the record avails him nothing, because the court sustained all the objections he made to the evidence. We have carefully considered the instructions given by the court and think they fully and fairly cover every phase of the case, and do not deem it necessary to comment upon them and review them at length. The motion for a rehearing will be denied.